Citation Nr: 0613829	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  99-00 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance, as the veteran's 
surviving spouse.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from February 1966 to December 
1969.  He died in February 1977.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

The Board previously remanded this case in November 2004 for 
the RO to schedule the appellant for an examination.  That 
examination was conducted in June 2005.  A rating decision in 
November 2005 granted the appellant's entitlement to SMP on 
account of her being permanently housebound, but continued to 
deny SMP based on the need for regular aid and attendance.  
The case is now again before the Board for final appellate 
consideration of the latter issue.  


FINDING OF FACT

The appellant is not blind, nor is she so nearly helpless or 
blind as to need or require the regular aid and attendance of 
another person.  


CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance, as the veteran's surviving 
spouse, are not met.  38 U.S.C.A. §§ 1502, 5107 (West 2002); 
38 C.F.R. §§ 3.351, 3.352 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of December 2004 and April 2006 RO letters to the 
appellant notifying her of the VCAA, she has been advised of 
the laws and regulations governing the claim on appeal and 
the evidence that she must supply and the evidence that VA 
would attempt to obtain.  Thus, she may be considered to have 
been advised to submit any pertinent evidence in her 
possession.  Statements from private physicians dated through 
May 1998 have been obtained and she was provided a VA 
compensation examination addressing the question at issue.  
In August 2004, the appellant wrote that she had no further 
evidence to submit.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So, the Board finds that the duty to 
assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II  that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and her representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, the RO initially considered the 
claim in March 1998, before sending the appellant VCAA 
letters in December 2004 and April 2006.  But bear in mind 
the Board remanded this case to the RO in November 2004, 
partly to ensure compliance with the VCAA, and after sending 
the appellant the December 2004 VCAA letter to comply with 
the Board's remand directive, the RO readjudicated her claim 
in the November 2005 supplemental statement of the case 
(SSOC) based on any additional evidence that had been 
received since the initial rating decision in question, 
statement of the case (SOC), and prior SSOC.  Consequently, 
there already have been steps to remedy the error in the 
timing of the VCAA notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The appellant's claim in this case is for additional death 
pension benefits, rather than for service connection.  But 
even so, as mentioned, she was provided notice of what type 
of information and evidence was needed to substantiate her 
claim.  She was also provided notice of the type of evidence 
necessary to establish an effective date if this benefit is 
granted.  Accordingly, the Board finds no evidence of 
prejudicial error in proceeding with final appellate 
consideration of her claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

As noted above, a November 2005 rating decision granted SMP 
on account of the appellant's being housebound.  
Nevertheless, the Board must also consider her entitlement 
based on the need for regular aid and attendance, which is a 
greater benefit.  

The criteria for regular aid and attendance of another person 
will be met if the claimant is a patient in a nursing home, 
or if the claimant is helpless or blind, or so nearly 
helpless or blind, as to need or require the regular aid and 
attendance of another person.  38 U.S.C.A. § 1502(b); 
38 C.F.R. § 3.351(b).  A review of the record reveals that 
the appellant is not a patient in a nursing home, and there 
is no evidence indicating that she is blind or nearly blind.  
Therefore, the Board is left with the question of whether the 
evidence otherwise demonstrates that the appellant is 
helpless or so nearly helpless as to need the regular aid and 
attendance of another person.

Determinations as to the need for aid and attendance must be 
based on the actual requirement of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: the inability of the appellant 
to dress or undress herself or to keep herself ordinarily 
clean and presentable; the frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; the 
inability of the appellant to feed herself through loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the appellant from 
hazards or dangers incident to her daily environment.  
"Bedridden" will be a proper basis for the determination.  
It is defined as that condition which, through its essential 
character, actually requires that the appellant remain in 
bed.  It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable 
decision may be made.  The particular personal functions 
which the appellant is unable to perform should be considered 
in connection with her condition as a whole.  Moreover, it is 
necessary only that the evidence establish that the claimant 
is so helpless as to need regular aid and attendance, not 
that there be a constant need.  38 C.F.R. § 3.352(a).  

The appellant has submitted statements by four physicians, 
received in February 1998 and July 1998.  Those statements 
all note the appellant's difficulty using her right arm, 
owing to pain in that shoulder and elbow.  The statements 
variously indicate that she "can't lift anything" with her 
right arm, "can't do cleaning, lawn, etc.," "can't put bra 
on," "can't dress without help," "has to have someone 
drive back and forth" to appointments, "help to dress," 
"help to clean," and "help to do all outside lawn work."  
One examiner noted that she had limited range of motion of 
the "upper extremity" and experienced a great deal of pain 
that affected her ability to perform most activities of daily 
living, including personal hygiene and buttoning clothing.  
Only the last examiner's statement reported any clinical 
findings to support the examiner's opinion.  

Also of record are private medical reports compiled in 
conjunction with a Social Security Administration (SSA) 
judge's decision in April 1998 granting entitlement to SSA 
disability benefits.  Those record include an October 1997 
report by the veteran's private physician that states that 
the appellant's right arm disability impacted her ability to 
perform activities of daily living, including personal 
hygiene and getting dressed.  A private physical therapist in 
December 1997 recorded flexion and abduction of the right 
shoulder to 30-35 degrees and 0-10 degrees of shoulder 
rotation, all motions with pain.  The therapist also reported 
that grip strength on the right was reduced, although no pain 
was noted on grip or elbow extension.  

Pursuant to the Board's November 2004 remand, a VA aid and 
attendance examination was conducted in June 2005.  The 
examiner was requested to answer several questions relating 
to the appellant's ability to care for herself, as described 
in 38 C.F.R. § 3.352.  The examiner noted that she had a 
history of a rotator cuff tear of the left shoulder; range of 
motion was essentially as previously described.  The 
appellant's gait was very unsteady and she had much 
difficulty standing.  The examiner indicated that she could 
write and eat with her right hand and was able to protect 
herself from the hazards of daily living and from the dangers 
of her environment, even when she was in a wheelchair.  He 
stated that the appellant's day consisted of watching 
television after washing and tries to clean her house 
somewhat, and food is brought to her by one of her children.  
Her children do her shopping.  The examiner further noted 
that the appellant was able to dress and undress herself, and 
she did not require frequent adjustments of any prosthetic or 
orthopedic appliance.  Finally, the examiner stated that the 
appellant had no disability that required that she remain in 
bed.  

Although the statements by the private physicians are 
somewhat in conflict with the recent opinion by a VA 
examiner, the Board accords more probative weight to the much 
more recent VA examiner's opinion, since that examiner had an 
opportunity to review the entire claims file, he addressed 
the various factors that are important in determining the 
appellant's need for aid and attendance, and he provided some 
clinical findings and observations to support his opinions.  
As noted previously, the appellant has indicated that she has 
no further evidence to submit.  

The Board would point out that difficulty accomplishing some 
personal care activities, e.g., dressing herself, does not 
equate with an inability to perform them, without the 
assistance of someone, as required for aid and attendance 
benefits.  Further, needing help cleaning her house or 
working on the lawn are not activities that reflect on the 
appellant's ability to care for her own personal needs.  

The Board recognizes that the appellant is totally disabled, 
inasmuch as her entitlement to VA death pension benefits - 
and indeed her entitlement to housebound benefits - has 
already been established.  However, entitlement to additional 
special monthly pension requires that her various 
disabilities render her so helpless as to need the regular 
aid and attendance of another person.  

The Board finds that the medical evidence shows that, 
although the appellant may have difficulty accomplishing some 
of her personal needs, she is not so helpless as to require 
the regular aid and attendance of another person.  She can 
keep herself clean and presentable, although she may need 
some assistance dressing herself.  There is no evidence that 
she needs assistance adjusting any prosthetic appliances.  
The appellant can clearly feed herself, although she 
apparently cannot prepare her own food.  And she can attend 
to the wants of nature and protect herself from hazards of 
her environment.  Therefore, the criteria for SMP based on 
the need for regular aid and attendance are not met.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the claimant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

SMP based on the need for regular aid and attendance, as the 
veteran's surviving spouse, is denied.  



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


